DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-8, 12-14, 16, 18, 20, 37-38, 42-46, 51-52, 55-58 are pending. The amendment filed on 01/13/2021 has been entered. Claim 58 is withdrawn. Claims 1-4, 6-8, 12-14, 16, 18, 20, 37-38, 42-46, 51-52, 55-57 are under consideration.
Priority
This application is a U.S. National Stage Application filed under 35 U.S.C. §371 and claims priority to international Application No. PCT/US2Q16/049947, filed September 1, 2016, which application claims priority to U.S. Provisional Application Serial No. 62/214,884, filed September 4, 2015. As such the effectively filed date for the instant application is September 4, 2015.
Maintained-Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 12-14, 16, 18, 20, 37-38, 42-46, 51-52, 55-57 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a recombinant replication competent retrovirus comprising: a retroviral GAG protein; a retroviral POL protein; a retroviral envelope; a retroviral polynucleotide comprising Long-Terminal Repeat (LTR) sequences at the 3' end of the retroviral polynucleotide sequence, a promoter sequence at the 5' end of the retroviral polynucleotide, said promoter being suitable for expression in a mammalian cell, a gag nucleic acid domain, a pol nucleic acid domain and an env nucleic acid domain; a cassette comprising a 2A peptide or 2A peptide-like coding sequence that encodes a peptide of any one of SEQ ID Nos: 55-58 and is operably linked to a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is  D, G, M, R, E, F, L, or S, wherein the cassette is positioned 5' to the 3' LTR and is operably linked and 3' to the env nucleic acid domain encoding the retroviral envelope; and cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell. Embodiments limit , wherein the 2A peptide or 2A-like peptide coding sequence encodes a peptide containing the sequence of SEQ ID NO: 55, the sequence of SEQ ID NO: 56, the sequence of SEQ ID NO: 57.
Claim 13, is directed to  a recombinant replication competent retrovirus comprising: a retroviral GAG protein; a retroviral POL protein; a retroviral envelope; a retroviral polynucleotide comprising Long-Terminal Repeat (LTR) sequences at the 3' end of the retroviral polynucleotide sequence, a promoter sequence at the 5' end of the retroviral polynucleotide, said promoter being suitable for expression in a mammalian cell, a gag nucleic acid domain, a pol nucleic acid X is D, G, M, R, E, F, L, or S, operably linked to at least one 2A cassette comprising a GSG linker coding sequence and a 2A peptide or 2A peptide like coding sequence that encodes a peptide of any one of SEQ ID Nos: 55-58 and is operably linked to a second heterologous polynucleotide, wherein the cassette is positioned 5' to the 3' LTR and 3' to the env nucleic acid domain encoding the retroviral envelope and wherein the 2A cassette is downstream of the first heterologous polynucleotide; and cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell. Embodiments limit , wherein the 2A peptide or 2A-like peptide coding sequence encodes a peptide containing the sequence of SEQ ID NO: 55, the sequence of SEQ ID NO: 56.
The claims embrace (i) a genus of a 2A peptide or 2A peptide-like coding sequence that encodes a peptide of any one of SEQ ID Nos: 55-58, and (ii) a genus of a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S and still function to reverse transcription, packaging and integration in a target cell.
The claims embrace (i) variants of a 2A peptide or 2A peptide-like coding sequence that encodes a peptide of any one of SEQ ID Nos: 55-58 and (ii) variants of a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S and still function to reverse transcription, packaging and integration in a target cell which constitutes a broad genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), dearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." Vas-Cath Inc, v. Mahurkar. 19USPQ2d at 1117. The specification does not “clearly allow persons of ordinary skill in the art 
(i) The claims recite a 2A peptide or 2A peptide-like coding sequence that encodes a peptide of any one of SEQ ID Nos: 55-58, which embraces any variant sequence that encodes any peptide of any one of SEQ ID Nos: 55-58.
The specification has only provided the amino acid sequence of the 2A regions of foot-and-mouth disease virus (F2A), equine rhinitis A virus (E2A), Those asiqna virus (T2A) and porcine teschovirus-1 (P2A) (SEQ ID :Nos: 55 to 58 respectively) (Figure 1, [0012]). FIG. 3 shows cloning schemes of pAC3-(x)2A-GFPm and pAC3-(x)2A-yCD2 vector sets. Black box represents overlapping sequences utilized in Gibbson Assembly Cloning; (x) represents 2A peptide from Equine rhinitis A (E), Foot-and-mouth disease virus (F), Porcine teschovirus-1 (P) or Thosea asigna virus (T) [0014].  FIG. 4 shows replication kinetics of RRV-2A-GFPm and RRV-GSG-2A-GFPm vectors produced from transiently transfected HEK293T cells in U87-MG cells [0015].
However, the specification only describes a peptide coding sequence that encodes the peptide of any one of SEQ ID Nos: 55-58. The specification fails to describe as to a 2A peptide or 2A peptide-like coding sequence that encodes any peptide of any one of SEQ ID Nos: 55-58 other than the 2A peptide or 2A peptide-like coding sequence that encodes the peptide of any one of SEQ ID Nos: 55-58. Based upon the prior art there is expected to be sequence variation among the species of DNA sequences encoding 2A peptide or 2A peptide-like sequences. The specification only described the amino acid sequence of the 2A foot-and-mouth disease virus (F2A) (SEQ ID NO: 55), equine rhinitis A virus (E2A), (SEQ ID NO: 56), those a asiqna virus (T2A) (SEQ ID NO: 57), and porcine teschovirus-1 (P2A) (SEQ ID: NO 58), encompassed within the genus of 2A peptide or 2A peptide-like have not been disclosed. 
A heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S, sequences of SEQ ID X is  D, G, M, R, E, F, L, or S  encompassed within the genus of a genus of a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S and still function to reverse transcription, packaging and integration in a target cell have not been disclosed.

(ii) The claims embrace a genus of a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S and still function to reverse transcription, packaging and integration in a target cell. The genus of changing the two X residues of SEQ ID NO: 29 are large and extremely diverge in structure and function.
The specification contains no actual examples of the a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO:29, wherein X is  D, G, M, R, E, F, L, or S of the claims being produced, where all SEQ ID NO:29 variants have wherein X is D, G, M, R, E, F, L, or S and still be able in a cassette is positioned 5' to the 3' LTR and is operably linked and 3' to the env nucleic acid domain encoding the retroviral envelope; and cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell at the time the application was filed. There is no evidence on the record of a relationship between the structures of the SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S within the genus of any embraced variants and their function. 
 The specification fails to disclose any species of said genus of SEQ ID NO: 29 polypeptide variants and still in a cassette functions in packaging and integration in a target cell. The specification fails to disclose any substitution of any amino acid, wherein X is at position 10 and or, wherein X is at position 152 of SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S and still be able in a cassette is positioned 5' to the 3' LTR and is operably linked and 3' to the Whisstock (Quarterly Reviews of Biophysics, 36(3): 307-340, 2003, p 323, 1st paragraph). Rathore, (J. Mol. Biol. 425, 4442-4454 (2013) teaches APOBEC3A and APOBEC3G are DNA cytosine deaminases with biological functions in foreign DNA and retrovirus restriction, respectively. APOBEC3A has an intrinsic preference for cytosine preceded by thymine (5'-TC) in single-stranded DNA substrates, whereas APOBEC3G prefers the target cytosine to be preceded by another cytosine (5'-CC) (abstract). Single amino acid exchanges revealed D317 as a critical determinant of dinucleotide substrate specificity (abstract). The D317Y construct inflicted over twice as many of this type of mutation with lower activity of this single amino acid substitution mutant and incompletely transformed intrinsic dinucleotide preference in comparison to the entire loop 7 construct indicate that both the identity and the topology of other loop 7 amino acid residues are also contributing factors (p 4447, 1st column 1st paragraph). Additionally, Yan (2000, Science 290:523-527) teach that in certain cases, a change of only two amino acid residues in a protein results in switching the binding of the protein from one receptor to another.
Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaffv. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.
D, G, M, R, E, F, L, or S within the genus of any embraced variants and their function embraced by the claims.

There is no evidence on the record of a relationship between the structures of all variants of SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S that would provide any reliable information about the structure of all the variants of SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S within the genus.
The specification does not describe the structure or the function of the numerous variants of the SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S and still be able in a cassette is positioned 5' to the 3' LTR and is operably linked and 3' to the env nucleic acid domain encoding the retroviral envelope; and cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell at the time the application was filed. There is no evidence on the record of a relationship between the structures of the SEQ ID NO: 29, wherein X is wherein X is D, G, M, R, E, F, L, or S within the genus of any embraced variants and their function. 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which is not conventional in the art as of applicants before the instant effective filing of the invention. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998).
In the instant case, the specification solely discloses in one embodiment human APOBEC3G causes hypermutations in viral vector sequences converting G->A. tgg gat caa aag ggc atg gat ate get tac gag gcc ctg ggc tac aag gag ggc gtg cct ate ggc tgt ctg ate aac aag gac ggc agt gtg ctg ggc agg ggc cac aac atg agg ttc cag aag ggc tcc gcc acc ctg cac ggc gag ate tcc acc ctg gag aac tgt ggc agg ctg gag ggc aag gtg tac aag gac acc ctg tac acc ctg tcc cct tgt gac atg tgt acc ggc get ate atg tac ggc ate cct agg tgt gtg ate ggc gag aac gtg aac ttc aag tcc aag ggc gag aag tac ctg caa acc agg ggc cac gag gtg gtt gac gat gag agg tgt aag ctg atg aag cag ttc ate gac gag agg cct cag gac tgg ttc gag gat ate ggc gag taa (SEQ ID NO: 28). This sequence comprises two tryptophan codons (bold/underlined). In one embodiment of the disclosure these codons are independently changed to a codon providing an amino acid selected from the group consisting of D, M, T, E, S, Q, N, F, Y, A, K, H, P, R, V, L, G, I and C. The resulting polypeptide comprises a sequence: (SEQ ID NO: 29) M V T G M A S KXDQKGMDIAYEALGYKEGVPIGCLINKDGSVLGRGHNMRFQKG SATLHGEISTLENCGRLEGKVYKDTLYTLSPCDMCTGAIMYGIPR CVIGENVNFKSKGEKYLQTRGHEVDERCKLMKQFIDERPQDXFED I G E, wherein the polypeptide comprises cytosine deaminase activity, wherein X is any amino acid except tryptophan. In one embodiment, X in SEQ ID NO: 29 are each independently selected from the group consisting of F, D, M, L, S or R [0089].
The specification described in Table 8. Summary of point mutations in recombinant cytosine deaminase (SEQ ID NO: 28-29) of Toca 511. Position is the amino acid position within the CD protein. Samples indicated the number of clinical samples from blood or tumor that showed mutation. Codon and change show the original codon sequence and the subsequent SEQ ID NO: 29) is closely related to naturally occurring fungal cytosine deaminase proteins and high resolution structures of such cytosine deaminases are available. Thus it is possible to utilize the combination of structural and multiple sequence alignments from phylogenetically diverse fungal CD proteins to identify potential amino acid substitutions that will not have adverse effects on biological function, for instance using ROSETTA, Provean, PSipred or similar programs. A set of putative amino acid substitutions are then tested, by altering Toca 511 genome and measuring enzyme and biological activity, solubility, thermostability in solution as well as the ability to function in cell culture assays and mouse tumors models such as conversion of 5-FC to 5-FU, initiate cell death, and activate the immune response against tumors to achieve durable responses. A similar analysis can be used for GAG, POL and ENV sequence to modify such sequences to remove codon susceptible to ApoBec hypermuations (example 27, [00224]).
There does not appear to be any reliable or predictable link between the position in X in SEQ ID NO: 29 are each independently selected from the group consisting of F, D, M, L, S or R and the likelihood for and still be able in a cassette is positioned 5' to the 3' LTR and is operably linked and 3' to the env nucleic acid domain encoding the retroviral envelope; and cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell at the time the application was filed, or a link between said mutations at given two X positions of SEQ ID NO: 29 and ultimately reverse transcription, packaging and integration in a target cell.

The specification fails to describe SEQ ID NO: 29, wherein the polypeptide comprises cytosine deaminase activity, wherein X is any amino acid except tryptophan, wherein the either one and or two Xs of SEQ ID NO: 29, wherein X is wherein X is D, G, M, R, E, F, L, or S which encompass within the genus of either one and or two Xs of SEQ ID NO: 29 wherein X is D, G, M, R, E, F, L, or S lack a written description. The specification fails to describe what mutants fall into this genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed either one and or two Xs of SEQ ID NO: 29 D, G, M, R, E, F, L, or S which encompass within the genus of either one and or two Xs of SEQ ID NO: 29 wherein X is D, G, M, R, E, F, L, or S and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the either one and or two Xs of SEQ ID NO: 29 c D, G, M, R, E, F, L, or S which encompass within the genus of either one and or two Xs of SEQ ID NO: 29 wherein X is D, G, M, R, E, F, L, or S. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. 
In the instant case, the specification contains no actual examples of the a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO:29, wherein X is  D, G, M, R, E, F, L, or S of the claims being produced, where all SEQ ID NO:29 variants have wherein X is D, G, M, R, E, F, L, or S and still be able in a cassette is positioned 5' to the 3' LTR and is operably linked and 3' to the env nucleic acid domain encoding the retroviral envelope; and cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell at the time the application was filed. There is no evidence on the record of a relationship between the structures of the SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S within the genus of any embraced variants and their function. 
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by member of the genus wherein the either one and or two Xs of SEQ ID NO: 29 X is D, G, M, R, E, F, L, or S within the genus of any embraced variants and their function.  Therefore, Applicant was not in possession of the genus of DNA sequences encoding all variants of 2A peptide or 2A peptide-like as encompassed by the claims. University of California v. Eli Lilly and Co.. 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."
Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaffv. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.
Response to arguments
Applicants argue the Examiner alleges:
The 2A peptide or 2A peptide-like sequences of SEQ ID NO: 29, wherein X is any amino acid except tryptophan of all 2A peptide or 2A peptide-like variants has not been disclosed. The DNA sequences encoding all variants of 2A peptide or 2A peptide-like comprising SEQ ID NO:29, wherein X is any amino acid except tryptophan, other than the amino acid sequence of the 2A foot-and-mouth disease virus (F2A) (SEQ ID NO: 55), equine rhinitis A virus (E2A), (SEQ ID NO: 56), Thosea asiqna virus (T2A) (SEQ ID NO: 57), and porcine teschovirus-1 (P2A) (SEQ ID :NO 58), encompassed within the genus of 2A peptide or 2A peptide-like have not been disclosed. (The July 15, 2020 Office Action at pages 4-5.)
The applicant respectfully traverses this allegation and rejection. Solely to advance prosecution of the present application, the present claims 1 and 13 have been amended to recite “a 2A peptide or 2A peptide-like coding sequence that encodes a peptide of any one of SEQ ID Nos: 55-58.” The present specification describes the amino acid sequences of the 2A peptide or 2A peptide-like coding sequence recited in the present claims 1 and 13. (See e.g., paragraph [0012] and Figure 1 of the present specification, US 2018/0251786 Al.) The present inventors also demonstrated, by experimental data, that the 2A peptide or 2A peptide-like coding sequence recited in the present claims 1 and 13 can be used successfully to prepare or produce recombinant replication competent retrovirus that produces the intended heterologous polypeptide. (See e.g., the various Examples of the present specification, US 2018/0251786 Al.) In fact, the Examiner also recognizes that the present specification adequately describes the amino acid sequence of the 2A foot-and-mouth disease virus (F2A) (SEQ ID NO: 55), equine  56), Thosea asiqna vims (T2A) (SEQ ID NO: 57), and porcine teschovirus-1 (P2A) (SEQ ID: NO 58). Accordingly, this particular issue underlying the written description rejection has been obviated by the amendments of the present claims 1 and 13. Applicant’s arguments have been fully considered but are not persuasive.
In response as discussed above the claims recite a 2A peptide or 2A peptide-like coding sequence that encodes a peptide of any one of SEQ ID Nos: 55-58, which embraces any variant sequence that encodes any peptide of any one of SEQ ID Nos: 55-58. However, the specification only describes a peptide coding sequence that encodes the peptide of any one of SEQ ID Nos: 55-58. The specification fails to describe as to a 2A peptide or 2A peptide-like coding sequence that encodes any peptide of any one of SEQ ID Nos: 55-58 other than the 2A peptide or 2A peptide-like coding sequence that encodes the peptide of any one of SEQ ID Nos: 55-58.
Applicants argue the other particular issue underlying the written description rejection is due to the recitation of “a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is any amino acid except tryptophan” in claims 1 and 13. (The July 15, 2020 Office Action at pages 4-8.). The applicant respectfully traverses this allegation and rejection. Solely to advance prosecution of the present application, the present claims 1 and 13 have been amended to recite “a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S.” The present specification describes exemplary polypeptides having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S. (See e.g., paragraph [0088] of the present specification, US 2018/0251786 Al.) The present specification also teaches: Toca 511 sequence mutation spectrum were profiled by high throughput sequencing of Toca 511 from clinical samples isolated from tumor and blood. G to A point mutation is the most common mutation type in Toca 511, consistent with APOBEC activity (FIG. 28). This is the first characterization of gamma-retroviral gene therapy mutation spectrum from human samples via high throughput sequencing. An analysis of the G to A mutations  isolated from tumor and blood. This indicates that the cytosine deaminase polypeptides having D, G, M, R, and E at the X position are made in cells or in vivo. Further, critical amino acid residues in deoxycytidine deaminase for substrate binding and catalytic activities are known in the art. For example, Pham P, et al., DNA Repair (Amst), 2016 (Exhibit 1) teaches various critical amino acid residues in deoxycytidine deaminase for substrate binding and catalytic activities. (See e.g.. Figure 3 and Table 2 of Exhibit 1). None of the critical amino acid residues taught in Exhibit 1 relates to the position X in SEQ ID NO: 29 recited in the present claims 1 and 13. Accordingly, the Examiner’s allegation that changing the amino acid residues at the position X in SEQ ID NO:29 would greatly impact cytosine deaminase activity is not supported by, and in fact contradicts with, common knowledge in the art. Applicant’s arguments have been fully considered but are not persuasive.
In response, while the specification contemplates “a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S.” however the specification contains no actual examples of the a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising SEQ ID NO:29, wherein X is  D, G, M, R, E, F, L, or S of the claims being produced, where all SEQ ID NO:29 variants have wherein X is D, G, M, R, E, F, L, or S and still be able in a cassette is positioned 5' to the 3' LTR and is operably linked and 3' to the env nucleic acid D, G, M, R, E, F, L, or S within the genus of any embraced variants and their function.
The Pham reference does not describe changing any catalytic activity at the two X residues of any mutations to any residues of the two x residues of SEQ ID NO: 29 wherein X is  D, G, M, R, E, F, L, or S of the claims being produced, where all SEQ ID NO:29 variants have wherein X is D, G, M, R, E, F, L, or S and still be able in a cassette is positioned 5' to the 3' LTR and is operably linked and 3' to the env nucleic acid domain encoding the retroviral envelope; and cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell at the time the application was filed. There is no evidence on the record of a relationship between the structures of the SEQ ID NO: 29, wherein X is D, G, M, R, E, F, L, or S within the genus of any embraced variants and their function. In regards to specific point mutations in the two Xs of SEQ ID NO 29 which are necessary for reverse transcription, packaging and integration in a target cell, the specification fails to provide sufficient guidance for the large genus of mutations capable for reverse transcription, packaging and integration in a target cell. The genus of changing the two X residues of SEQ ID NO: 29 are large and extremely diverge in structure and function.








No claim is allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632